Citation Nr: 1721477	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to November 1986, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, on behalf of the RO in Hartford, Connecticut.  This matter was previously remanded by the Board for additional development in February 2015 and May 2016.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2016 VA medical opinion found that there is no evidence to support that the Veteran's foot disabilities are the result of his service-connected back or knee condition, or were aggravated by these.  The VA clinician proceeded to discuss the etiology of pes planus at length, including a statement that the most common cause of adult acquired flat foot deformity is post tibial tendon dysfunction.  The etiology of post tibial tendon dysfunction is varied, per the medical opinion, and is attributed to degenerative, inflammatory, and traumatic causes.  In a March 2017 Appellant's Brief, the Veteran's representative advanced a new argument based upon the July 2016 opinion.  The representative argued that the parachute jumping in service, as well as the bilateral foot and ankle complaints in service, are consistent with post tibial tendon dysfunction.  The Veteran has thus made a new argument that is not addressed by the medical opinions of record, and requires remand.  The October 2012 VA medical opinion found that the Veteran's foot disabilities are less likely related to or caused by in-service injuries involving ankles and/or feet and his history of parachute jumps in service because his exit examination shows normal feet.  The opinion does not address the argument made by the representative that the in-service ankle and knee injuries resulted in tibial tendon dysfunction, which caused pes planus over time.  Upon remand, a supplemental opinion should be obtained that addresses this new argument.

Additionally, the Board notes that the VCAA notice of record does not include notice of the elements of service connection on a secondary basis.  Upon remand, send the Veteran VCAA notice that discusses secondary service connection.

A January 2012 VA treatment note indicates that the Veteran was working on an appeal for disability benefits from the Social Security Administration (SSA).  These records have not been associated with the claims file.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Although the treatment note implies that the Veteran's foot disabilities are not the primary basis of the SSA claim, it is possible that some of the documents may relate to the Veteran's foot disabilities, and thus have a bearing on this claim.  As the matter is being remanded, it is appropriate to obtain the records from the SSA.

The claims folder should also be updated to include VA treatment records compiled since May 2, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Connecticut Healthcare System and all associated outpatient clinics dated from May 2, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

3.  Provide the Veteran with appropriate VCAA notice regarding the elements of secondary service connection.  

4.  After completing the above, forward the claims file to the author of the July 2016 medical opinion, or another appropriate VA clinician.  The clinician is to review the claims file, and provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current foot disabilities, to include pes planus, are the result of in-service parachute jumping and in-service foot and ankle injuries?  The clinician is to specifically discuss the argument of the Veteran's representative that these in-service traumas are consistent with post tibial tendon dysfunction, which, per the July 2016 medical opinion, is the most common cause of adult acquired flat foot deformity.  The clinician must address the likelihood that these in-service traumas and injuries caused foot disabilities that did not manifest until after the October 1986 exit examination.

The clinician is advised that the Veteran's service treatment records (STRs) include a July 1982 complaint of left ankle swelling, a February 1985 notation of pain on the outer edge of the foot, an April 1985 report that the Veteran twisted his ankle, a July 1985 complaint of bending his toes backwards because he fell in a hole while running resulting in contusion of the first and second toes, and a May 1986 complaint of throbbing pain in the right ankle when he puts weight on it.

Any opinion offered must be supported by a complete rationale.  If the clinician feels that a new examination is required to provide the requested opinions, then such an examination should be scheduled.

5.  After completing the above development, readjudicate the issue on appeal, to include as to secondary service connection.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




